DETAILED ACTION
This is the first office action regarding application number 16/674057, filed on November 05, 2019, which claims benefit of GB1818070.3, filed on November 05, 2018. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom of Great Britain on November 05, 2018.	
Election/Restrictions
Applicant’s election of Invention I and Species A, including claims 1-12, and 14 in the reply filed on December 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13, 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II, and Species B, there being no allowable generic or linking claim.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (4) because reference characters "2" and "3" have both been used to designate probe laser.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
 Claim 10, as presented in the claims filed 12/13/2021, appears in the same line as claim 9, instead of in a separate line.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 cites “which reduction is indicative of the laser radiation piercing the remote material”. It is not clear how much reduction is interpreted as indicative of piercing. For example, it is not clear if 0.01%, 0.1%, 1%, 10%, or 50% reduction is interpreted as piercing. 
Claim 8 recites ““the piercing laser is characterized by a maximum power and the probe laser is characterized by a peak power”. It is not clear how a  
The term “ ” in claim 8 is a relative term which renders the claim indefinite. The term “greater” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is not clear if 0.01%, 0.1%, 1%, or 10% change is interpreted as greater.
The term “adjacent” in claim 14 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is not clear if a distance of 10 nm, 10 mm, 10 m, or 100 m is interpreted as adjacent. 
Claims 2-12, and 14 are rejected based on their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable. 
Claims 1-3, 5, 9, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides et al., US 7116424 (hereafter Nicolaides) and Fisher et al., US 20020033989 (hereafter Fisher). 
Regarding claim 1, 
“Apparatus for controlling laser piercing of a remote material, which apparatus comprises:” (Nicolaides teaches a laser system comprising pump and probe lasers where each laser has a different wavelength. The lasers are combined and emitted to a workpiece to measure sample type. Hence Nicolaides is solving the same problem of identifying workpiece as the instant claim.
The limitation “remote material” is directed to a material or article worked upon by an apparatus. The courts have held that "[i]nclusion of the material or 
““at least one piercing laser for emitting laser radiation for piercing the remote material, which laser radiation is characterised by a first wavelength; a probe laser for emitting a probe signal for monitoring the piercing of the remote material; beam delivery optics configured to direct the laser radiation and the probe signal onto the material; at least one detector for detecting optical radiation that is emitted or reflected by the material in response to the probe signal; and an electronic filter for filtering an electronic signal emitted by the detector in response to the detector detecting the optical radiation;” 
Fig. 2 further teaches mirror 208 and beam splitter 210, 212 to direct the pump and probe lasers to sample 216 through objective lens 214. The mirror and splitters correspond to beam delivery optics in the instant claim.
Fig. 2 teaches detector 220 that detects the reflected energy from sample 216.
Fig. 2 teaches a filter 222. Column 4, lines 33-45 teaches “Detector 220 measures the energy reflected by sample 216 and forwards a corresponding signal to a filter 222. Filter 222 typically includes a lock-in amplifier that uses the output of detector, along with the output of modulator 206 to produce quadrature (Q) and in-phase (I) signals for analysis. Processor 204 typically converts the Q and I signals to amplitude and/or phase values to analyze the sample.”)
 “and the apparatus being characterised in that - the probe laser is configured such that the probe signal is able to be modulated by a modulation signal;” (Fig. 2 teaches each laser 202 is modulated by modulator 206. Hence the probe laser, one of lasers 202, is also modulated by a modulation signal from modulator 206.)

    PNG
    media_image1.png
    559
    665
    media_image1.png
    Greyscale

Fig. 2 of Nicolaides teaches a laser system with multiple laser sources
However, Nicolaides does not explicitly teach a phase detector to improve signal to noise ratio. 
Fisher teaches methods and apparatus to use modulation to improve detection of a laser light. Hence Fisher is solving the same problem of improving detection as the instant claim. 

    PNG
    media_image2.png
    562
    618
    media_image2.png
    Greyscale

Fig. 3 of Fisher teaches modulator and demodulator to improve detection of laser signals reflected from workpiece
Fisher teaches in paragraph [8] “the modulated light source comprises a light source emitting an inherently modulated output. Alternatively, the modulated light source may comprise a separate optical modulator and a continuous wave, modulated, or pulsed light source configured so as to impose a 
“and the electronic filter comprises a phase sensitive detector which is configured to receive the electronic signal and the modulation signal, and to provide phase sensitive detection of the electronic signal, which phase sensitive detection is used to improve a signal to noise ratio of an amplitude of the electronic signal, thereby enabling detection of a reduction in the amplitude of the electronic signal, which reduction is indicative of the laser radiation piercing the remote material.” (Fig. 3 teaches a detector 44 that converts “a modulated optical signal into a modulated electronic signal 54”. Demodulator 46 receives the modulated electronic signal and reference modulation signal 50 from module frequency reference 42. 
Demodulator 46 is a phase sensitive detector as taught in paragraph [25] and generates “a demodulated electronic signal 56 that is issued to a data acquisition system 22” as taught in Fig. 3. 
  Paragraph[25] further teaches “most noise from continuous or semi-continuous background or noise sources is substantially eliminated from the measurement since signal components originating from such sources, such as, for example, those from an interfering light source occur at electronic frequencies 
The limitation “thereby enabling detection of a reduction in the amplitude of the electronic signal, which reduction is indicative of the laser radiation piercing the remote material” cites the usefulness of improved signal to noise ratio. The limitation is interpreted as improved signal to noise ratio improves performance of the detection system. Fisher teaches in paragraph [24] that “Improving the detection limit requires either increasing the signal or decreasing the noise associated with the measurement as well as decreasing background levels.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the modulator and demodulator as taught in Fisher to the laser system in Nicolaides. One of ordinary skill in the art would have been motivated to do so in order to “improve detection limits in optical imaging” as taught in abstract of Fisher.)
Regarding claim 2,
“Apparatus according to claim 1 wherein the electronic filter comprises a sampler for sampling the electronic signal in synchronism with the modulation signal.” 
Fisher teaches an analog to digital converter in demodulator to sample the electronic signal in paragraph [23]. The analog to digital converter corresponds to sampler in the instant claim.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the sampler as taught in Fisher to the laser system in Nicolaides. One of ordinary skill in the art would have been motivated to do so in order to “improve detection limits in optical imaging” as taught in abstract of Fisher.)
Regarding claim 3,
“Apparatus according to claim 1 wherein the probe signal has a second wavelength, and wherein the first wavelength is different from the second wavelength.” (Fig. 2 in Nicolaides teaches lasers 202a, 202b, 202c where “each laser 202 is typically monochromatic and each laser 202 typically operates at a different spectrum” as taught in Column 4, lines 15-16. Each laser is controlled to be configured as pump laser or probe laser with different wavelengths as taught in column 4, lines 40-50. Hence Nicolaides teaches different wavelengths for processing laser and monitoring laser.)
Regarding claim 5,
“Apparatus according to claim 1 wherein the probe laser is a pulsed laser.” (Nicolaides does not teach that probe laser is a pulsed laser. 
Fisher teaches “a continuous wave, modulated, or pulsed light source 64” in Fig. 3 and paragraph [26].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the pulsed laser in Fisher as probe laser in Nicolaides. One of ordinary skill in the art would have been motivated to do so in order to “improve detection limits in optical imaging” as taught in abstract of Fisher.)
Regarding claim 9,
“Apparatus according to claim 1 wherein the piercing laser is a continuous wave laser.” (Nicolaides does not teach that piercing laser is a continuous laser. 
Fisher teaches “a continuous wave, modulated, or pulsed light source 64” in Fig. 3 and paragraph [26].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the continuous laser in Fisher as piercing laser in Nicolaides. One of ordinary skill in the art would have been motivated to do so in order to “improve detection limits in optical imaging” as taught in abstract of Fisher.)
Regarding claim 10,
 “Apparatus according to claim 9 and comprising a plurality of the piercing lasers.” (Nicolaides teaches three laser sources in Fig. 2. Column 2, lines 50-55 teaches “two lasers can produce pump beams (at different modulation frequencies) while the third produces a probe beam.” Here pump beams correspond to piercing lasers.)
Regarding claim 14,
“Apparatus according to claim 1 wherein the detector is configured to be adjacent to the probe laser.” (Nicolaides teaches a detector adjacent to probe laser in Fig. 2.)
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides et al., US 7116424 (hereafter Nicolaides) and Fisher et al., US 20020033989 (hereafter Fisher) as applied to claim 3 above, and further in view of Thorlabs, http://www.thorlabs.com/NewGroupPage9.cfm?ObjectGroup_ID=3313 (hereafter Thorlabs).
“Apparatus according to claim 3 and including an optical filter configured to filter the optical radiation emitted or reflected by the material in response to the probe signal.” (Nicolaides teaches a beam splitter 218 with coating in Fig. 2 and 
However, Nicolaides does not explicitly teach beam splitter 218 as an optical filter. Thorlabs teaches beam splitters with coatings as filters.

    PNG
    media_image3.png
    866
    1701
    media_image3.png
    Greyscale

Screenshot of Thorlabs teaching beam splitters as filters with different transmission and reflectance properties at different wavelengths 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to replace the beam splitter 218 in Nicolaides with the filter from Thorlabs. One of ordinary skill in the art would have been motivated to do so because beam splitters “spectrally separate light by 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides et al., US 7116424 (hereafter Nicolaides) and Fisher et al., US 20020033989 (hereafter Fisher) as applied to claim 5 above, and further evidenced by RFcafe, https://www.rfcafe.com/references/electrical/ew-radar-handbook/modulation.htm (hereafter RFcafe).  
“Apparatus according to claim 5 wherein the modulation signal is synchronized with a pulse repetition frequency of the pulsed laser.” (The limitation is interpreted as the modulation signal modulates the probe signal in amplitude as described in Fig. 2 of original disclosure.
Nicolaides does not explicitly teach amplitude modulation. 
Fisher teaches in paragraph [26] “in FIG. 3, the amplitude modulated light source 40 can include a separate optical modulator 60 (such as, for example, a photoelastic modulator, acousto-optic modulator, electro-optic modulator, pockels cell, or other type of mechanical or electronic chopper or modulator) configured so as to introduce an amplitude modulation in the output 62 of a continuous wave, modulated, or pulsed light source 64.” Thus Fisher teaches a technique for amplitude modulation of pulse signal as evidenced by RFcafe, Fig. 4.

    PNG
    media_image4.png
    1053
    1687
    media_image4.png
    Greyscale

Screenshot of RFcafe teaches amplitude modulation of a high frequency signal by a pulse in Fig. 4
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to include amplitude modulation as taught in Fisher in the modulator in Nicolaides. One of ordinary skill in the art would have been motivated to do so in order to “improve detection limits in optical imaging” as taught in abstract of Fisher.)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides et al., US 7116424 (hereafter Nicolaides) and Fisher et al., US 20020033989 (hereafter Fisher) as applied to claim 5 above, and further in view of  MPBC, https://mpbcommunications.com/en/site/products/fiber_laser/pulsed/pulsed/index.html (hereafter MPBC).
“Apparatus according to claim 5 wherein the pulsed laser is a nanosecond pulsed fibre laser.” (The primary combination of references does not explicitly teach a nanosecond pulsed fiber laser.
MPBC teaches a nanosecond pulsed fiber laser. 

    PNG
    media_image5.png
    992
    1741
    media_image5.png
    Greyscale

Screenshot of MPBC teaching a nanosecond pulsed fiber laser
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to include the nanosecond pulsed fiber laser as taught in MPBC in the laser system taught by Nicolaides. One of ordinary 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides et al., US 7116424 (hereafter Nicolaides) and Fisher et al., US 20020033989 (hereafter Fisher) as applied to claim 5 above, and further in view of  IPG, https://www.ipgphotonics.com/en/products/lasers (hereafter IPG).
 “Apparatus according to claim 5 wherein the piercing laser is characterized by a maximum power and the probe laser is characterized by a peak power, and the probe laser is selected such that the peak power is greater than the maximum power.” (The limitation is interpreted as lasers can have different power levels. Primary combination of references does not teach about laser power levels.
IPG teaches that lasers have the option to be pulsed or continuous, and power can vary from mW to > 100 kW. Hence, type of laser is a result effective variable. Similarly, power of laser is also a result effective variable.

    PNG
    media_image6.png
    719
    1738
    media_image6.png
    Greyscale

Screenshot of IPG teaches different types of lasers available to public
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to design suitable lasers with suitable power levels as taught in IPG for laser system taught by Nicolaides. One of ordinary skill in the art would have been motivated to do so to “address a wide range of industrial, medical, scientific, entertainment, telecom, military and other applications” as taught in IPG.)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides et al., US 7116424 (hereafter Nicolaides) and Fisher et al., US 20020033989 (hereafter Fisher) as applied to claim 10 above, and further in view of  Edmund Optics, https://www.youtube.com/watch?v=5KUsZ7LP3o8 (hereafter Edmund Optics).
“Apparatus according to claim 10 wherein the piercing lasers have the same first wavelength.” (Nicolaides does not teach that pump lasers have the same wavelength.
Edmund optics teaches a method to combine multiple lasers with same wavelength. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to select the same wavelength as taught in Edmund optics for the pump lasers in Nicolaides. One of ordinary skill in the art would have been motivated to do so to deliver more power than a single laser can achieve as taught in Edmund Optics.

    PNG
    media_image7.png
    890
    1369
    media_image7.png
    Greyscale

Screenshot of Edmund Optics teaching combining multiple beams of same wavelength to increase power)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides et al., US 7116424 (hereafter Nicolaides) and Fisher et al., US 20020033989 (hereafter Fisher), and Edmund Optics as applied to claim 11 above, and further in view of Otsu et al., US 7816623 (hereafter Otsu).
Regarding claim 12,
“Apparatus according to claim 11 wherein the beam delivery optics is configured to coherently combine the laser radiation emitted from the piercing lasers.” (The limitation “beam delivery optics” is interpreted as optical fibers as described in Fig. 4-6 and page 11-12 of the original specification. 
The primary combination of references does not explicitly teach optical fibers to combine laser radiation.
Otsu teaches a method of laser cutting that comprises “providing a plurality of optical fibers which guide laser lights from a plurality of laser light sources to the brittle material” in column 2, lines 40-45. Thus Otsu solves the same problem of coherently combining laser radiation as the instant claim. Otsu teaches optical waveguides 10 in Fig. 1 that combines laser radiations from multiple sources l1, 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the optical fibers as taught in Otsu to the laser system in Nicolaides. One of ordinary skill in the art would have been motivated to do so for “adjusting a light intensity distribution of this composite laser light” as taught in column 2, lines 48-50. )
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yasuyuki et al., JP 2010188368. Fig. 1

    PNG
    media_image8.png
    560
    958
    media_image8.png
    Greyscale

Fig. 1 of Yasuyuki teaches a laser processing apparatus with monitor signal and optical fiber
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/ Examiner, Art Unit 3761                                                                                                                                                                                             

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761